-                                    ---
                                            COMPLAINT/REMOVAL DISMISSAL
                                                                     . :.; . .
                                                        United States District Court
                                                       Southern District of New York

    Mag. Judge Dkt. No. _ _
                          (         q
                                    __YV\
                                       _ 4._j_· _l_l_ol_l_::f-
                                                           ____                                   \2_ ._1-=t
                                                                                            Date_ _       _ ._1_4 _ _

                USAO No. _ _2.
                            _0_l_q_(Z.
                                    _             t>_l_'S_\Q_l--
                                                              _ __
                            \.
                                                                                                 /
    The Government respectfully requests the Court to dismiss without prejudice the _ _Complaint _ _Removal
    Proceedings in

                       L_.o
    United States v. _ _  _·a_~_S_A-V1   __~   __c____________________
    The Complaint~l@ 4Q Affi:Qa-vit was filed on _ _ _\_l_._2  _-l_'1_____________
                                                            _ 1-
     ✓      U.S. Marshals please withdraw warrant.
                                                                                Ass~ ~


    SO ORDERED:



    UNITED STATES MAGISTRATE JUDGE                                              DATE



    Distribution:   White • Court      Yellow •   U.S. Marshals    Green •   Pretrial Services       Pink •   AUSACopy
